DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The following Office Action is in response to the RCE filed on 12/23/2020. Claims 1-8, 12-13, 15, 17, 22-28 are pending in the application. Claims 1-8, 12-13, 15, 17, 22-28 have been rejected as set forth below. 

Specification
The use of the terms Delrin and Teflon (¶ [8], ¶ [13], ¶ [29]), which are each a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12-13, 15, 17, 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: “provide a first indicator responsive to the elapsed time exceeding a predetermined threshold time”, however, no support is provided for such limitation in the original specification. According to an interview with the applicant (attached to this OA), applicant was told that the specification, at best provides support for providing a first indicator responsive to the elapsed time reaching/meeting a predetermined threshold time (see ¶ [50] of the specification). As a result, this limitation has been examined as such (first indicator responsive to the elapsed time 

Claim 13 recites: “generating, by the control module, a tag corresponding to the indicator until a number of tags satisfies a predetermined tag threshold”. However, similar to claim 1, this limitation is not supported by the original specification. In fact, the term “tag” has not been mentioned anywhere in the specification. Although it appears that the term “tag” and “predetermined tag threshold” may be referring to the repetition count and predetermined repetitions (i.e. 10 repetitions, in ¶ [47]), nowhere in the specification has the applicant recited that the repetition(s) is considered the “tag”. As such, this limitation is considered new matter. Further clarification and appropriate corrections are respectfully requested. Claims 15, 17, 22 and 26-27 are also rejected 

Claim 23, recites: “generating, for each run, a tag responsive to determining that the force applied is greater than the target force until a number of tags satisfied a predetermined tag threshold”. However, similar to claims 1 and 13, this limitation is not supported by the original specification. In fact, the term “tag” has not been mentioned anywhere in the specification. Although it appears that the term “tag” and “predetermined tag threshold” may be referring to the repetition count and predetermined repetitions (i.e. 10 repetitions, in ¶ [47]), nowhere in the specification has the applicant recited that the repetition(s) is considered the “tag”. As such, this limitation is considered new matter. Further clarification and appropriate corrections are respectfully requested. Claim 28 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of dependency to claim 23. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-13, 15, 17, 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 1, recites: “generate a tag corresponding to the first indicator until a number of tags satisfies a predetermined tag threshold”, and it is not clear what is meant by the term “tag” and the phrase “predetermined tag threshold”. It appears that the term “tag” and “predetermined tag threshold” may be referring to the repetition count and predetermined number of repetitions (i.e. 10 repetitions, in ¶ [47]), even though nowhere in the specification has the applicant recited that the repetition(s) is considered the “tag”. As such for the purpose of examination, this claim limitation has been examined “as best understood” whereby the tag is considered to be a repetition count and a predetermined tag threshold is considered to be a predetermined number of repetitions. Further clarification and appropriate corrections are respectfully requested. Claims 2-8, 12 and 24-25 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 1. 
Claim 4 contains the trademark/trade names “Delrin, Teflon” as limitations to identify or describe a particular material or product.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  It is important to recognize that a trademark or trade name is used to identify a source of 

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 13 recites: “generating, by the control module, a tag corresponding to the indicator until a number of tags satisfies a predetermined tag threshold”, and it is not clear what is meant by the term “tag” and the phrase “predetermined tag threshold”. It appears that the term “tag” and “predetermined tag threshold” may be referring to the repetition count and predetermined number of repetitions (i.e. 10 repetitions, in ¶ [47]), even though nowhere in the specification has the applicant recited that the repetition(s) is considered the “tag”. As such for the purpose of examination, this claim limitation has been examined “as best understood” whereby the tag is considered to be a repetition count and a predetermined tag threshold is considered to be a predetermined number of repetitions. Further clarification and appropriate corrections are respectfully requested. Claims 15, 17, 22 and 26-27 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 13. 

Claim 22 recites the limitation "the interactive" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant is suggested to change the claim language to “an interactive application” to overcome this rejection. 



Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the followings reason. Claim 24, recites: “wherein the first indicator is a first color prior to receiving the plurality of second signals, and wherein the at least one processor is further configured to change the first indicator from the first color to a second color while receiving the plurality of second signals”. Claim 1, to which claim 24 depends on, recites: “receive a plurality of second signals…each of the second signals indicating a training force applied to the pusher plate; determine, based on the second signals, elapsed time of the training force exceeding the target force; provide a first indicator responsive to the elapsed time exceeding a predetermined threshold time”. According to claim 1, the first indicator is provided in response to the elapsed time exceeding a predetermined threshold, whereby the elapsed time is determined based on the second signals received. As such, in claim 1, second signals must be received in order for the first indicator to be provided. While in claim 24, the first indicator, having a first color, is provided prior to receiving the second signal, which conflicts with the limitations of claim 1, to which claim 24 depends on. As such, this claim limitation has been examined “as best understood”. Further clarification and appropriate corrections are respectfully requested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gribb et al. (US 2015/0045698 A1).
user feedback is received after each repetition indicating whether a goal was met (e.g. defined as holding pressure against the sensor +/- 10% of the pressure target for a specific number of seconds, within a four second window)”, the device can determine the duration/elapsed time (i.e. a specific number of seconds, within a four second window), of the training force/pressure being +10% of the target pressure (exceeding the target pressure)); provide a first indicator responsive to the elapsed time exceeding/reaching a predetermined threshold time (¶ [97]- ¶ [0102], ¶ [119] recites that each protocol/treatment can include rest periods, press duration and target duration, and ¶ [123] recites: “user feedback is received after each repetition indicating whether a goal was met (e.g. defined as holding pressure against the sensor +/- 10% of the pressure target for a specific number of seconds, within a four second window)”); and generate a tag/repetition count corresponding to the first indicator until a number of tags satisfies a predetermined tag threshold (¶ [90], ¶ [97]-[102] recites treatments including a specific number of repetitions to be completed by the user/patient (i.e. 10 press repetitions), ¶ [119] recites displaying goal met counters and repetition counts, ¶ [123] recites that data on number of repetitions completed and number of repetitions completed successfully meeting a goal can be stored and made available in text form. As such, after each repetition (including successful repetitions), a tag/repetition count is generated until a predetermined tag/repetition count threshold (i.e. 10 repetitions) is satisfied).  

Regarding claim 2, Gribb discloses wherein the force transducer is a piezoresistive compression load cell (¶ [56]- [57]).  
Regarding claim 5, Gribb discloses the mouthpiece further comprises one or more grooves configured to receive a user's tooth (groove formed between 41 and 42, Fig. 1, ¶ [71]).  
Regarding claim 6, Gribb discloses wherein the one or more grooves are angled between about 0 degrees and about 20 degrees (Fig. 1).  
Regarding claim 8, Gribb discloses wherein the pusher plate comprises a textured surface (¶ [72]).  
Regarding claim 12, Gribb discloses wherein the mouthpiece is disposable (¶ [74]).  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Gribb et al. (US 2015/0045698 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Mikhailenok et al. (US 2011/0130249 A1). 
Regarding claim 13, Gribb discloses/teaches a method of administering a treatment for sleep apnea, the method comprising: identifying a patient with obstructive sleep apnea (OSA) (¶ [4], ¶ [15], ¶ [73], ¶ [103], ¶ [112], ¶ [115]- ¶ [117]); strengthening a genioglossus muscle of the patient by: providing the patient with a mouthpiece (8, ¶ [49]) that is coupled to a control module (70 with 80, ¶ [24], ¶ [82]- ¶ [83]) and that comprises a force transducer (50, ¶ [24], ¶ [57]) and a pusher plate (10 including 20 and 21) coupled with the force transducer (¶ [12], ¶ [55], ¶ [57]); receiving, by the control module, a first signal from the force transducer, the first signal indicating a first force applied to the pusher plate by the genioglossus muscle of the patient (¶ [12], ¶ [82], ¶ [92]); setting, by the control module, a target force of the mouthpiece and a target 
It is Office’s position that providing textual cues such as “goal met” or graphical cues such as “thumps up” (¶ [84]) can serve as a an indicator to end exertion. Furthermore, graphical cues such as displaying which sensor to be actuated at a time can serve as an end exertion (¶ [90], ¶ [92]). For instance, when the display shows the 
Regarding claim 13, Mikhailenok teaches a method comprising providing a mouthpiece (32) that is coupled to a control module and providing, by a control module, an indicator of when to begin and end exertion of each run (¶ [28], ¶ [44]- ¶ [57]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gribb’s invention/method with providing an indicator to end exertion for each run in order to better guide the user in performing exercises correctly and keep the user motivated to exercise while preventing the user from potential injuries.  

Regarding claim 17, Gribb alone or in combination with Mikhailenok discloses/teaches wherein the mouthpiece further comprises one or more grooves configured to receive a patient's tooth (Gribb: groove formed between 41 and 42, Fig. 1, ¶ [71]).   


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gribb.
Gribb teaches the invention as substantially claimed. See above. Although Gribb is silent about wherein the force transducer has a dynamic range of between about 0 and about 25 lbf, it would have been obvious to one ordinary skill in the art before the Claim 3) (MPEP 2144.05).

Gribb teaches the mouthpiece can have various designs and configurations (¶ [75] recites: “While exemplary intraoral components have been described above, it should be understood that various embodiments of the systems and methods provided herein may employ different intraoral component designs and configurations. For example, the intraoral devices described in U.S. Pat. No. 7,238,145 and U.S. Pat. Publ. No. 2003/0078521, each of which is herein incorporated by reference in its entirety, may be employed. In some embodiments, the intraoral component employs an IOPI device (IOPI Medical, Redmond, Wash.) (see e.g., Adams et al., Dysphagia, 2013, Mar. 7 Epub), herein incorporated by reference in its entirety)”), wherein the mouthpiece can be of various materials including plastic (¶ [53], ¶ [72]). Although Gribb is silent about a housing of the mouthpiece comprises at least one of Delrin, Teflon, or polylactide plastic, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a housing or a frame/components of the mouthpiece Claim 4) (See MPEP 2144.07).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gribb alone or as modified by Mikhailenok.
Gribb along or in combination with Mikhailenok teaches the invention as substantially claimed. See above. Although Gribb along or as modified by Mikhailenok is silent about wherein the force transducer has a dynamic range of between about 0 and about 25 lbf, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify/substitute Gribb’s force transducer (alone or as modified by Mikhailenok) with a force transducer that has a dynamic range of between about 0 and about 25 lbf in order to reduce the cost of the device while providing precise measurements of the applied force/pressure to enable the user/physician to adjust the treatments based on such measurements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (Claim 15) (MPEP 2144.05).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gribb alone or as modified by Mikhailenok as applied to claim 13 above, and further in view of Ghovanloo et al. (US 2014/0342324 A1).

Regarding claim 22, Ghovanloo teaches a method wherein an interactive program/application is a computer-based game in which the user earns a score based on the training force/movement exerted using the tongue so as to motivate the user to train (¶ [129]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gribb’s invention/method alone or in view of Mikhailenok wherein an interactive program/application is a computer-based game in which the user earns a score based on the training force/movement exerted using the tongue so as to motivate the user to train as taught by Ghovanloo in order to motivate the user to continue practicing/exercising by showing his/her progress via the score (see Ghovanloo ¶ [129]). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gribb et al. (US 2015/0045698 A1) in view of Mikhailenok et al. (US 2011/0130249 A1).
Regarding claim 23, Gribb teaches a method to treat obstructive sleep apnea of a user by strengthening a genioglossus muscle of the user using a device comprising a mouthpiece (8, ¶ [49]) -5-coupled to a control module (70 with 80, ¶ [24], ¶ [82]- ¶ [83]), the mouthpiece comprising a force transducer (50, ¶ [24], ¶ [57]) and a pusher plate (10 including 20 and 21) coupled to the force transducer (¶ [12], ¶ [55], ¶ [57]), the method comprising: receiving a first signal from the force transducer, the first signal indicating a 
It is Office’s position that providing textual cues such as “goal met” or graphical cues such as “thumps up” (¶ [84]) can serve as a an indicator to end exertion. Furthermore, graphical cues such as displaying which sensor to be actuated at a time can serve as an end exertion (¶ [90], ¶ [92]). For instance, when the display shows the 
Regarding claim 23, Mikhailenok teaches a method comprising providing a mouthpiece (32) that is coupled to a control module and providing a first indicator of elapsed time for each run and a second indicator of when to being and end exertion for each run (¶ [28], ¶ [44]- ¶ [57]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gribb’s invention/method with providing a first indicator of elapsed time for each run and a second indicator of when to end exertion for each run in order to better guide the user in performing exercises correctly and keep the user motivated to exercise while preventing the user from potential injuries.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gribb as applied to claim 1 above and further in view of Mikhailenok et al. (US 2011/0130249 A1).
Regarding claim 24, (claim 24 “as best understood) Gribb teaches wherein the device further comprises a display, wherein the at least one processor is further configured to display, while receiving the plurality of second signals, the training force (¶ [84]), wherein the first indicator is a first color prior to receiving the plurality of second signals, and wherein the at least one processor is further configured to change the first 

Gribb is silent about displaying the elapsed time. 
Regarding claim 24, Mikhailenok teaches the device further comprises a display, wherein the at least one processor is further configured to display an elapsed time (¶ [28], ¶ [44]- ¶ [57]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gribb’s invention such that an elapsed time is displayed as taught by Mikhailenok in order to inform the user of his/her performance and to motivate the user to continue exercising/applying force/pressure to reach a desired goal.  

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gribb alone or as modified by Mikhailenok as applied to claim 13 above, and further in view of Zhang et al. (US 2007/0073168 A1).
Gribb alone or as modified by of Mikhailenok is silent about wherein identifying the patient with OSA comprises determining a respiratory disturbance index (RDI) while the patient sleeps/measuring a change in the RDI following the plurality of runs.
Regarding claims 26-27, Zhang teaches a method comprising determining a respiratory disturbance index (RDI) while the patient sleeps/ measuring a change in the RDI (¶ [0005], upon modification of Gribb’s invention alone or as modified by Mikhailenok with features of Zhang, a change in the RDI can be measure following the plurality of runs to determine disturbance trends and whether or not adjustment to the treatment is needed).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gribb’s invention alone or in view of Mikhailenok with determining an RDI for the user while the user sleeps as taught by Mikhailenok in order to more accurately determine various aspects of the user with OSA and provide trainings/treatments or adjustments thereof that are personalized and are therefore more effective to the user.   

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gribb as modified by Mikhailenok as applied to claim 23 above, and further in view of Zhang et al. (US 2007/0073168 A1).

Gribb as modified by Mikhailenok is silent about determining an RDI for the user while the user sleeps.
Regarding claim 28, Zheng teaches a method comprising determining an RDI for the user while the user sleeps (¶ [0005]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gribb’s invention in view of Mikhailenok with determining an RDI for the user while the user sleeps as taught by Mikhailenok in order to more accurately determine various aspects of the user with OSA and provide trainings/treatments or adjustments thereof that are personalized and are therefore more effective to the user.   

Note to Applicant:
Applicant is respectfully requested to stay consistent with the language that is used in the original specification, in any future response/claim amendments. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 12-13, 15, 17, 22-28 have been considered but are moot in view of the new ground(s) of rejection. In response to applicant’s arguments regarding Mikhailenok, the Examiner would like to mention that 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784